MARY'S OPINION HEADING                                           



   NO. 12-03-00178-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

CELESIA A. WOOTEN,§
		APPEAL FROM THE EIGHTH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

KERRY O. WRIGHT,
APPELLEE§
		HOPKINS COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM


	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on February 28, 2003.  Unless Appellant
timely filed a motion for new trial or other post judgment motion which extended the appellate
deadlines, her notice of appeal was due to have been filed "within 30 days after the judgment [was]
signed."  See Tex. R. App. P. 26.1(a).  Appellant did not file a motion for new trial.  Therefore,
Appellant's deadline for filing her notice of appeal was March 31, 2003.  Appellant filed a notice
of appeal on June 9, 2003.  Because the notice of appeal was not filed on or before March 31, 2003,
this court has no jurisdiction to consider the appeal.
	On June 17, 2003, this court notified Appellant pursuant to Rule 42.3(a) that her notice of
appeal was untimely, and it informed her that unless on or before June 27, 2003, the record was
amended to establish the jurisdiction of this court, the appeal would be dismissed.  Appellant has not
responded to the notice.
	Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P.  42.3(a).
Opinion delivered June 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.







































(PUBLISH)